Title: Thomas Jefferson to George Jefferson, 1 April 1811
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Apr. 1. 11
          
            I recieved last night yours of the 29. William Johnson of Milton has two boats on the river & is now engaged in carrying down my crop, of which he carried to you 40. Bar. of flour the last week, being the first load he had taken for me.  he attends his boats himself and may be trusted with the oil, spirits of turpentine or any thing else of mine, except that I would not have my plaister delivered to him till I shall have seen him & made a special bargain with him as to the price of bringing it. Samuel J. Harrison, exclusive of my Bedford tobo the paiment of which is not yet due, is to pay in your counting house for me this day £400. on another account & for another destination.  this & the reciept of my flour & tobo of this place which will now regularly go on, will begin to put me in funds in your hand.   I must therefore pray you to deliver the inclosed letter to James Oldham, which requests him to procure for me 100. panes of glass of different sizes, & to call on you for paiment. these be so good as to send by Johnson’s first return.I would wish you to sell my flour as fast as it goes down, not under 9. Dollars.  when the Richmond price is below that, let it lie till it gets up to it, & when observing it has kept steadily at Philadelphia at from 10¼ to 10¾ D. thro’ the whole season, & knowing there cannot soon be any ground for it’s falling I would not let it go for less than 9.D. but sell as fast as that can be got.  the same also to be observed as fast as my Bedford flour gets down.Your’s affectionately
          
            Th:
            Jefferson
        